Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16914632. Claims 1-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 13 is/are drawn to method (i.e., a process), and claim(s) 8 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 13, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to facilitating online and offline commerce by providing an offer for a presale item based on customer checking in into a merchant facility. Specifically, the claims recite receiving, from a customer, a request for check-in at a merchant facility at which the first customer is engaged in a pre-sale transaction, wherein the request for check-in is verified based on location data (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as host server, mobile client device, point of sale pos, social network, memory, server system, and a processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the host server, mobile client device, point of sale pos, social network, memory, server system, and a processor perform(s) the steps or functions of receiving, from a customer, a request for check-in at a merchant facility at which the first customer is engaged in a pre-sale transaction, wherein the request for check-in is verified based on location data generated; based on the request for check-in, identifying at the merchant facility based on the location data; transmitting a promotion that improves business associated with the merchant facility, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a host server, mobile client device, point of sale pos, social network, memory, server system, and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of facilitating online and offline commerce by 
As for dependent claims 2-7, 9-12, and 14-20 further describe the abstract idea of facilitating online and offline commerce by providing an offer for a presale item based on customer checking in into a merchant facility. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.



	
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “4 Ways to Measure Social Media and Its Impact on Your Brand” describes “How many people could you have reached with your message?
In social media, this measurement is about as reliable as a print magazine’s circulation, but
knowing your potential audience does have value because it represents your potential sales lead
pool.
Unfortunately, as of the writing of this post, some of these metrics have to be accounted for
manually, so you’ll have to balance the level of effort to track the metrics versus the value
you’ll receive from them to determine their importance to your overall strategy.
A good example of where there can be unreliability in social measurement is when isolating unique
users for each of your metrics. You want to avoid counting the same person twice in the list
below, but realistically it’s difficult to do.”.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TAREK ELCHANTI/Primary Examiner, Art Unit 3621